Citation Nr: 0715218	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  00-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected psoriasis, skin rash, and 
keratosis pilaris decalvans, prior to August 30, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected psoriasis, skin rash, and 
keratosis pilaris decalvans, from August 30, 2002, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1977 to September 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that continued a 10 percent disability 
rating for service-connected psoriasis.  In a February 2004 
rating decision, the RO assigned a 30 percent rating, 
effective August 30, 2002.

In July 2003 and July 2004, the Board remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.

The veteran was scheduled for a video-conference hearing in 
February 2002 before the Board.  However, he failed to 
appear.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's psoriasis, skin 
rash, keratosis pilaris decalvans did not manifest in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

2.  Since August 30, 2002, the veteran's psoriasis, skin 
rash, keratosis pilaris decalvans does not require the 
constant or near-constant use of systemic medication.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for psoriasis, skin rash, and keratosis pilaris 
decalvans, prior to August 30, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10 (2006); 



38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (effective 
prior to August 30, 2002).

2.  The criteria for a disability rating in excess of 30 
percent for psoriasis, skin rash, and keratosis pilaris 
decalvans, from August 30, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 38 C.F.R. § 4.118, Diagnostic Code 7824 
(2006); 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided adequate 
notice by letter dated in December 2004.  Recognition is 
given to the fact that the complete VCAA notification was 
sent after the initial adjudication of the veteran's claim.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process.  The claim was 
readjudicated in the January 2006 supplemental statement of 
the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in August 1999, July 2001, April 2003 and April 
2005.  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the 




claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.

The veteran is service connected for psoriasis, skin rash, 
and keratosis pilaris decalvans.  In June 1995, the service-
connected skin disorder was initially evaluated as 10 percent 
disabling under Diagnostic Code 7816, for psoriasis.  
However, no current active psoriasis has been shown.  

Specifically, VA examination in August 1999 showed keratosis 
pilaris decalvans.  The VA examiner stated that he did not 
believe that a diagnosis of psoriasis was tenable.  On VA 
examination in July 2001, in additional to keratosis pilaris 
decalvans, the veteran was diagnosed as having chronic scalp 
dermatitis.  The examiner stated that this might have been 
diagnosed as psoriasis, although this would be atypical.  In 
April 2003, the veteran was again diagnosed as having 
keratosis pilaris.  A skin biopsy of the back was 
nondiagnostic.  On the most recent VA examination in April 
2005, the examiner stated that the biopsy in April 2003 did 
not corroborate a diagnosis of psoriasis.  The diagnosis was 
keratosis pilaris, principally involving the torso and 
extremities.  The examiner noted that some experts considered 
this to be a very mild form of ichthyosis.  

In sum, there have been no findings of active psoriasis, and 
the veteran's skin condition is currently manifested by 
keratosis pilaris decalvans.  The criteria in effect prior to 
August 30, 2002 did not have a specific diagnostic code for 
keratosis pilaris decalvans.  As such, the RO rated the 
disability as analogous to psoriasis under Diagnostic Code 
7816.  See 38 C.F.R. § 4.20 (2006). 

Under the former criteria of Diagnostic Code 7816, psoriasis 
was to be rated as for eczema, dependent upon location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, 50 percent is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant; 30 percent is assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement; and 10 percent is assigned for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.

A note following the rating criteria states that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs, and that total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  Note, 
38 C.F.R. § 4.118 (2002).  

Disfiguring scars of the head, face, or neck were rated as 10 
percent disabling when moderate, disfiguring; 30 percent 
disabling when severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles; and 50 
percent disabling for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

For the period prior to August 30, 2002, the veteran's skin 
disability was not shown to meet the criteria for a 
disability rating in excess of 10 percent under the old 
version of Diagnostic Code 7806.  While the lesions could be 
characterized as extensive, involving his torso, extremities, 
and scalp, there were no complaints or findings of exudation, 
constant itching, or marked disfigurement.  To the contrary, 
VA examinations in August 1999 and July 2001 showed only tiny 
follicular papules on the torso, extremities, and scalp.  The 
itching was helped by Synalar solution and ammonium lactate 
lotion was most helpful in the glabrous areas.  The veteran 
kept his head shaved.  There were no excoriations.  Treatment 
records from Luke Air Force Base were consistent for a fine, 
scaling, papular rash on the scalp with thinning hair, with 
itching relieved by Synalar.  In sum, the itching was not 



constant, as it was controlled with medicated shampoo and 
lotion.  There were no findings of exudation or marked or 
severe disfigurement.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 and 7806 (2002).  Rather, photographs associated 
with the claims folder showed only tiny bumps on the 
veteran's skin.  

For the period subsequent to August 30, 2002, the veteran's 
skin disability is not shown to meet the criteria for a 
disability rating in excess of 30 percent under the old 
version of Diagnostic Code 7806.  There are no complaints or 
findings of ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, or exceptional 
repugnance.  To the contrary, VA examinations in April 2003 
and April 2005 again showed tiny follicular papules on the 
torso and extremities, averaging one millimeter in size.  The 
veteran's head was shaved.  His face was not involved.  The 
condition was described as mild and as causing only 
intermittent itching.  The April 2003 examiner stated that 
there was no systemic therapy or disfigurement.  Therefore, a 
rating in excess of 30 percent is not warranted under the old 
version of Diagnostic Code 7806.  

Nor were there any findings of complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement so as to warrant a higher 
rating under Diagnostic Code 7800.  Again, the VA examiner in 
April 2003 found no disfigurement.

Under the criteria in effect since August 30, 2002, VA has 
added a diagnostic code for diseases of keratinization, 
including ichthyoses, designated as Diagnostic Code 7824.  38 
C.F.R. § 4.118, Diagnostic Code 7824 (2006).  As a specific 
diagnostic code has been provided in the new criteria, the 
Board finds that it would be inappropriate and illogical to 
rate the condition by analogy to psoriasis, as required under 
the previous criteria.  

Under Diagnostic Code 7824, a 30 percent evaluation is 
warranted if there are either generalized cutaneous 
involvement or systemic manifestations, and intermittent 
systemic medication, such as immunosuppressive retinoids, is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  



A 60 percent evaluation is appropriate if there are 
generalized cutaneous involvement or systemic manifestations, 
and constant or near-constant systemic medication, such as 
immunosuppressive retinoids, is required during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7824 
(2006).

For the period beginning August 30, 2002, the veteran's skin 
disability is not shown to meet the criteria for a disability 
rating in excess of 30 percent under Diagnostic Code 7824.  
There is no evidence showing that the veteran requires 
constant or near-constant systemic medication, such as 
immunosuppressive retinoids.  Rather, his condition is 
controlled by medicated shampoo and lotion.  The VA examiner 
in April 2003 stated that there was no systemic therapy.  In 
addition, the April 2005 examiner stated that the veteran was 
considered to have a very mild form of ichthyosis, which 
rarely required treatment.  As such, the criteria for a 60 
percent rating under the revised code are not met.  

With respect to the revised version of Diagnostic Code 7800, 
a higher rating is not warranted as essentially no 
disfigurement is shown, as stated by the VA examiner in April 
2003.  Photographs associated with the claims folder show 
only some small bumps on the veteran's scalp.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The Board notes that the veteran has been diagnosed as having 
seborrheic dermatitis, limited to his scalp, though there is 
some evidence suggesting that this is also keratosis pilaris.  
In any event, a higher and/or separate rating under the 
revised version of Diagnostic Code 7806 is not warranted, as 
recent examination has shown that this is well controlled and 
not active.

For the reasons stated above, the preponderance of the 
evidence is against a rating in excess of 10 percent under 
the applicable criteria for the veteran's service-connected 
psoriasis, skin rash, and keratosis pilaris decalvans for the 
period prior to August 30, 2002.  The preponderance of the 
evidence is also against a rating in excess of 30 percent 
under the applicable criteria for the period from August 30, 



2002.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for psoriasis, 
skin rash, and keratosis pilaris decalvans, prior to August 
30, 2002, is not warranted.  

A disability rating in excess of 30 percent for psoriasis, 
skin rash, and keratosis pilaris decalvans, from August 30, 
2002, is not warranted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


